DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
Applicant’s amendments filed on July 7, 2021 have been entered. Claims 1-16 are still pending in this application, with claims 1 and 10 being independent.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1, 2, 5-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS TSENG (TW201010436A) (cited in English translation by Google) in view of IDS CHANG et al. (TW201304502A) (cited in English translation by Google).
Regarding Claim 1, TSENG teaches an image processing device (TSENG Abst: The data transmission method is configured to form a video), comprising:
an image processing circuit receiving a first image information with a first bandwidth, receiving a second image information with a second bandwidth, and processing the first image information and the second image information to generate a first image information packet and a second image information packet (TSENG Claim 1: A data transmission method, comprising the following steps: (a) receiving a first data from a plurality of data sources; (b) using the first data to form a video (video) a first image frame, wherein the first image frame includes a plurality of first pixels, each of the first data corresponding to one of the first pixels; (c) being disposed from the source of the data Do not receive a second data; (d) use the second data to form a second image frame of the movie, wherein the second image frame includes a plurality of second pixels, each of the second data corresponding to the second image Waiting for one of the second elements; pp5, para1: The data transmission method, device and data receiving method and device can reduce the amount of data and reduce the bandwidth; Claim 11: microprocessor);
a transmission arrangement circuit receiving the first image information packet and the second image information packet (TSENG Claim 1: (e) transmitting the video to a server in a video streaming manner; Claim 21: A data transmission device), and
outputting the first image information and the second image information to a display (TSENG pp5, para1: After the converter 154 completes the conversion, the data receiving devices 15a, 15b, 15c can transmit the first data 121a, 122a.....129a and the second data 12lb, 122b.....129b to the user terminals 17a, 17b. 17c is displayed for viewing by the user.);
TSENG does not but CHANG teaches
an image merge circuit receiving the first image information packet and the second image information packet from the transmission arrangement circuit with a third bandwidth, restoring the first image information packet and the second image information packet to the first image information and the second image information (CHANG pp2, para14: The video signal transmission system of FIG. 1A includes an image signal transmission device 150 and an image signal receiving device 300. A transmission image channel is transmitted between the image signal transmitting device 150 and the image signal receiving device 300. The integrated image signal includes two image signals; FIG2.1043: video integrating unit), and 
wherein the third bandwidth is less than a sum of the first bandwidth and the second bandwidth (CHANG pp3, para1: The integrated video signal 200 in the transmission channel includes a first video signal 200a having a first frame rate and a second video signal 200b having a second frame rate. The sum of the first frame rate of the first image signal 200a and the second frame rate of the second image signal 200b in the transmission channel may be the maximum frame rate within the bandwidth of the transmission channel, or may be the original frame Rate, and the first frame rate or the second frame rate may be less than the original frame rate). 
CHANG discloses an image signal send device, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified TSENG to incorporate the teachings of CHANG, and apply the transmission channel with integrated video signal, as taught by CHANG into the data transmission method and device for a video comprising a plurality of frames and data sources.
Doing so would improve the efficiency of transmit image signal for the image processing device and image processing method for displaying multi-screen.

Regarding Claim 2, TSENG in view of CHANG teaches the image processing device of claim 1, and further teaches wherein the transmission arrangement circuit transmits the first image information packet and the second image information packet to the image merge circuit with the third bandwidth in a time division multiplexing manner. (CHANG pp2, para14: The transmission channel maybe, for example, an original transmission line, or other Internet transmission medium such as a CAT 5 twisted pair cable or optical fiber, or a bus bar. In addition, the number of transmissions of the image signals may be two or more, and the data capacity, frame rate or type of the image signals may be different). The same motivation as Claim 1 applies here.

Regarding Claim 5, TSENG in view of CHANG teaches the image processing device of claim 1, and further teaches wherein the first image information packet comprises a first image and a first image setting information, and the second image information packet comprises a second image and a second image setting information (CHANG pp3, para12: when the split image signal is 4 groups, 4 video adjustment units can be added correspondingly, and so on. In other words, the number of settings of the video adjustment unit depends on the number of divided video signals);
wherein the image merge circuit comprises an image scalar, and the image scalar configures display positions of the first image and the second image in an output image according to the first image setting information and the second image setting information, so as to integrate the first image information and the second image information into the output image (CHANG pp3, para13-14: The first video adjustment unit 1041 is connected to the video splitting unit 120. The first video adjustment unit 1041 is configured to receive the first video signal having the original frame rate, and adjust the original frame rate of the first video signal to be the first frame rate. The first video adjustment unit 1041 can be, for example, a digital signal processing chip, which can be used to process image scaling, or image format conversion. The second video adjustment unit 1042 is connected to the video splitting unit 120. The second video adjustment unit 1042 is configured to receive the second image signal having the original frame rate, and adjust the original frame rate of the second image signal to the second frame rate. The second video adjustment unit 1042 can be, for example, a digital signal processing chip that can be used to process image scaling, or image format conversion; CHANG pp5, para7: The ratio and the display ratio of the fi rst image signal 505 and the second image signal 506 are reduced. The video adjustment unit may be disposed at an image signal transmitting device end or an image signal receiving device end);
wherein the image merge circuit provides the output image to the display, so that the display displays (CHANG pp4, para1: The video integration unit 1043 transmits the foregoing integrated video signal to the remote end (or the next level circuit), wherein a transmission connection unit (not labeled) may exist between the video integration unit 1043 and the remote end to transmit the output integrated video signal). The same motivation as Claim 1 applies here.

Regarding Claim 6, TSENG in view of CHANG teaches the image processing device of claim 5, and further teaches wherein the first image setting information is configured to indicate that the first image is located at a first region in a full-screen region, the second image setting information is configured to indicate that the second image is located at a second region in the full-screen region, and the first region and the second region are not overlapped with each other (TSENG pp4, para1: As described above, the first image frame 113a includes first pixels 1131a, 1132a, ..., 1139a, and the second image frame 113b include es second pixels 1131b, 1132b, ..., 1139b. The converter 154 is configured to perform an operation on each of the first pixels 1131a, 1132a, ..., 1139a to obtain first data121a, 122a, ..., 129a, respectively, and for each of the second pixels 1131b, 1132b. ..... 1139b performs an operation to obtain the second 201010436 data 121b, 122b, ...,129b, respectively).

Regarding Claim 7, TSENG in view of CHANG teaches the image processing device of claim 6, and further teaches wherein the first image setting information comprises a displacement information and a size information of the first region relative to the full-screen region, and the second image setting information comprises a displacement information and a size information of the second region relative to the full-screen region (CHANG pp5, para9: As shown in FIG. 5B, the display area of the fi rst image signal 505 is approximately the same as the second image signal 506. The third image and signal 507 and the fourth image signal 508 respectively enlarge the display ratio, and the display area of the third image signal 507 is approximately the same as the fourth image signal. The display area of the third image signal 507 is approximately larger than the display area of the first image signal 505);
wherein the image scalar configures the display positions of the first image and the second image in the output image according to the displacement information and the size information of each of the first region and the second region in the first image setting information and the second image setting information (CHANG pp5, para10: Please refer to FIG. 5C. FIG. 5C is a schematic diagram of another display screen after image signal synthesis according to an embodiment of the present invention. As shown in FIG. 5C, the fi rst image signal can be rotated by 180 degrees through the video adjustment unit (here, compared with FIG. 5B), and the second image signal 506can be rotated by 270 degrees or 90 degrees through the video adjustment unit. In addition, the above embodiment takes four divided video signals as an example, but does not limit the number of video signals by the dividing program. The number of the divided image signals may also be 2, 3, 4, 6, 8, 9, 16, 24 and other positive integer values greater than zero). The same motivation as Claim 1 applies here.

Regarding Claim 8, TSENG in view of CHANG teaches the image processing device of claim 1, and further teaches further comprising:
a first image buffer coupled to the image processing circuit (TSENG Claim 24:  The data transmission device of claim 21, further comprising a memory for storing the first data and the second data. 25),
wherein the image processing circuit temporarily stores the first image information and the second image information using the first image buffer (TSENG pp4, para1: the converter 113 stores the first data 121&amp;'122&amp;,..., 129a and the second data 121b, 122b, ..., 129b stored in the memory 112 into a first image frame and a second image of a movie. frame. The details will be described in detail below. μ refers to the 1C and 1D drawings, which are schematic diagrams of the first image frame n3a and the second image frame (10), respectively).

Regarding Claim 9, TSENG in view of CHANG teaches the image processing device of claim 1, and further teaches further comprising:
a second image buffer coupled to the image merge circuit (TSENG Claim 24:  The data transmission device of claim 21, further comprising a memory for storing the first data and the second data. 25),
wherein the image merge circuit temporarily stores the first image information packet and the second image information packet using the second image buffer (TSENG pp4, para1: the converter 113 stores the first data 121&amp;'122&amp;,..., 129a and the second data 121b, 122b, ..., 129b stored in the memory 112 into a first image frame and a second image of a movie. frame. The details will be described in detail below. μ refers to the 1C and 1D drawings, which are schematic diagrams of the first image frame n3a and the second image frame (10), respectively).

Regarding Claim 10, TSENG in view of CHANG teaches an image processing method for displaying a multi-screen, suitable for an image processing device comprising an image merge circuit (TSENG Abst: The data transmission method is configured to form a video; Claim 11: microprocessor; CHANG FIG2.1043: video integrating unit).
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 11 and 14-16, TSENG in view of CHANG teaches the image processing method of claim 10. The metes and bounds of the claims substantially correspond to the claims as set forth in claims 2 and 5-7; thus, they are rejected on similar grounds and rationale as their corresponding limitations.

4.	Claim(s) 3, 4, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over IDS TSENG (TW201010436A) (cited in English translation by Google) in view of IDS CHANG et al. (TW201304502A) (cited in English translation by Google) further in view of Abarca et al. (US 20140063034 A1).
Regarding Claim 3, TSENG in view of CHANG teaches the image processing device of claim 1, and further teaches further comprising:
a controller coupled to the image processing circuit (TSENG pp3, para1: a programmable logic controller (PLC), or a distributed control system (DCS). Or equipment such as the data acquisition and monitoring control system (SCADA));
 TSENG does not but Abarca teaches 
wherein the controller is configured to adjust a first mask corresponding to the first image information and a second mask corresponding to the second image information according to a display window adjustment operation (Abarca [0019] In the embodiment of the present disclosure, each frame, and thus each buffer, is segmented (virtually) into finite sub-sections via a "mask". In the present disclosure, the mask sub-elements are rectangles. FIG. 2 shows the conceptual sub-division of the frames on buffers 20. By way of example, FIG. 2 shows each frame divided into twenty-four sub-sections 22. The mask provides that each buffer 20 is provided with identically sized and positioned sub-sections 22);
wherein the image processing circuit processes the first image information according to the first mask to generate the first image information packet, and processes the second image information according to the second mask to generate the second image information packet (Abarca [0023] Stated differently, it is assumed that writing by rendering engine 12 is indicative of change. This writing by rendering engine 12 is compared to the mask of sub-sections 22 to determine which sub-sections 22 have been written to and thereby determine what sub-sections 22 have changes. These determinations of change are stored via state bits 24. The changed sub-sections 22 for the current buffer 20 are combined with the changed sub-sections for the other buffers 20 (as noted by their associated state bits 24) to obtain a list of sub-sections 22 that have changed since the last display of the current buffer 20).
Abarca discloses method of and device for providing image frames, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified TSENG to incorporate the teachings of Abarca, and apply the method of outputting portions of a first frame that have changed relative to the one or more other frames without outputting portions of the first frame that have not changed relative to the one or more other frames, as taught by Abarca into the data transmission method and device for a video comprising a plurality of frames and data sources.
Doing so would provide efficiencies during processing of a frame of visual data (e.g., a frame of graphics--which includes video--data) for display for the image processing device and image processing method for displaying multi-screen.

Regarding Claim 4, TSENG in view of CHANG further in view of Abarca teaches the image processing device of claim 3, and further teaches wherein the first mask and the second mask are respectively configured to represent a first image-enabled region and a second image-enabled region relative to a full-screen region (Abarca [0022] When rendering engine 12 writes to the current back buffer 20 (or has written to a similarly positioned sub-section 22 in one of the other buffers 20 since last writing to the current back buffer 20) the state bit 24 for the sub-section 22 is turned on to mark the sub-section 22 as "dirty." The denotation as "dirty" is used to indicate that a value within the sub-section 22 has changed or must be assumed to have changed. Similarly, if the state bit for a sub-section is turned off, it is indicated as "clean" or unchanged), and the first image-enabled region in the first mask and the second image-enabled region in the second mask are not overlapped with each other (Abarca [0029] The process will now be discussed with reference to FIGS. 3 & 4. FIG. 3 shows three buffers 20 of a swap chain (buffer0, buffer1, and buffer2). For each row, the right-most buffer 20 is being designated by the display controller as the screen buffer. The left and center buffers 20 in a row are back buffers. Each frame is sub-divided into sub-sections or portions, block 100. Shaded sub-sections 22 are those which are noted as dirty/updated by a state bit or otherwise). The same motivation as Claim 3 applies here.

Regarding Claims 12 and 13, TSENG in view of CHANG teaches the image processing method of claim 10. The metes and bounds of the claims substantially correspond to the claims as set forth in claims 3 and 4; thus, they are rejected on similar grounds and rationale as their corresponding limitations.


Response to Arguments
Applicant's arguments filed on July 7, 2021, with respect to the 103 rejection have been fully considered but they are not persuasive.
Examiner notes that independent claims 1 and 10 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in above detail action.
On page 2, Applicant's Remarks, with respect to claim 1 and 10, the applicant argues TSENG do not teach or suggest that the first data and the second data are received by different bandwidths. Examiner respectfully disagrees with that argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the first and second bandwidths are different”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the first argument, it is respectfully noted that, TSENG teaches “receiving a first image information with a first bandwidth, receiving a second image information with a second bandwidth.”
On page 3, Applicant's Remarks, with respect to claim 1 and 10, the applicant argues CHANG does not teach or suggest that the image signal transmitting device and the image signal receiving device can be embedded into a signal electronic device. Examiner respectfully disagrees with that argument. Page 2, paragraph 14 of CHANG explicitly disclosed “the integrated image signal includes two image signals.” Regarding the second argument, it is respectfully noted that, CHANG teaches “an image merge circuit receiving the first image information packet and the second image information packet from the transmission arrangement circuit with a third bandwidth.”
On page 4 of Applicant’s Remarks, the Applicant argues the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611